COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER ON MOTION FOR REHEARING

Appellate case name:     Ernest F. Flores v. The State of Texas

Appellate case number:   01-12-00639-CR

Trial court case number: 1794642

Trial court:             County Criminal Court at Law No. 10 of Harris County

        Appellant Ernest F. Flores’s motion for rehearing and change of notation is DENIED in
full.
        It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                   Acting for the Court


Date: October 3, 2013